Citation Nr: 1829196	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-34 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to August 30, 2010, and in excess of 20 percent thereafter for pelvic tilt and scoliosis with degenerative joint disease of the lumbar spine. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 28, 2017.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

The Board notes that as additional VA treatment records were added to the file within one year of the April 2010 RO decision, the decision was not final and the appeal arises from that decision.  The issue on appeal has been adjusted accordingly. 

The Board notes that although the Veteran requested a hearing in the August 2014 substantive appeal, in a May 2015 letter, the Veteran withdrew his hearing request. 

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case the Veteran filed a formal claim for TDIU in August 2017, and TDIU was granted in a November 2017 rating decision based on multiple service-connected disabilities, effective August 28, 2017.  In argument submitted in November 2017, the Veteran's attorney alleged that he was entitled to TDIU prior to August 28, 2017 based in part on his service-connected lumbar spine condition.  As such, the Board finds that the matter of entitlement to TDIU prior to August 28, 2017 is part of the increased rating claim before the Board and has included the issue as part of the appeal before the Board accordingly.

After the statement of the case was issued in February 2016, additional VA treatment records, private treatment records, Veteran statements, and QTC examination reports were associated with the claims file.  In November 2017, the Veteran submitted a signed waiver of Agency of Original Jurisdiction (AOJ) consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2017).
FINDINGS OF FACT

1.  Prior to August 30, 2010, the Veteran's lumbar spine disability was manifested by full range of motion with painful motion.

2.  For the period on appeal beginning August 30, 2010, the Veteran's lumbar spine disability was manifested by stiffness, fatigue, spasms, and functional forward flexion limited to 45 degrees, to include on repetitive use.

3.  The Veteran's lumbar spine disability has been productive of neurological impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the peripheral nerve, at worst.

4.  The Veteran's lumbar spine disability has been productive of neurological impairment of the right lower extremity that results in disability analogous to moderate incomplete paralysis of the peripheral nerve, at worst.

5.  The Veteran's lumbar spine disability has been productive of erectile dysfunction based on loss of erectile power.

6.  Prior to August 28, 2017, the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for increased evaluations for degenerative arthritis of the lumbar spine in excess of 10 percent prior to August 30, 2010, and in excess of 20 percent thereafter have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a separate 20 percent rating, but no higher, for radiculopathy of the right lower extremity secondary to service-connected lumbar spine disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2017).

3.  The criteria for a separate 10 percent rating, but no higher, for radiculopathy of the left lower extremity secondary to service-connected lumbar spine disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2017).

4.  The criteria for a separate noncompensable rating, but no higher, for erectile dysfunction secondary to service-connected lumbar spine disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.115b; Diagnostic Code 7522 (2017).

5.  The criteria for special monthly compensation (SMC) based on loss of use of a creative organ are met. 38 U.S.C. §§ 1114(k), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350(a)(1) (2017).

6.  Prior to August 28, 2017, the criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



II.  Increased Rating

Rules and Regulations

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes (DCs) identify the various disabilities.  See 38 C.F.R. Part 4 (2017).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  Consistent with the facts, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2017).  The Board has considered all of the evidence of record, but the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.

When evaluating disabilities based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); 38 C.F.R. §§ 4.40, 4.45.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Disabilities of the spine are addressed by 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the General Formula (Diagnostic Codes 5235-5242), a 20 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limited forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Pertinently, note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Alternatively, a back disability can also be rated as intervertebral disc syndrome (IVDS) with incapacitating episodes.  Under the criteria listed in DC 5243, a 20 percent evaluation requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of less than six weeks but more than four weeks, and a 60 percent rating is warranted if incapacitating episodes have a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a (2017).

Factual Background

The Veteran asserts higher disability ratings are warranted for his service-connected lumbar spine disability. 

In VA progress notes dated in May 2009, the Veteran sought treatment at a VA emergency room for chronic, intermittent, lower back pain.  He stated his pain is worse in the morning.  He denied recent trauma, bowel or bladder abnormalities, changes in gait, chest pain, and shortness of breath.  Upon physical examination, straight leg raising was negative, right piriformis was tender, and there were no deformities noted.  The diagnosis was chronic low back pain. 

In an October 2009 statement, the Veteran's wife stated the Veteran has constant pain and he takes Aleve pills every day to deal with the pain.  He is limited in his ability to do simple tasks if he does not take the Aleve.  

The Veteran underwent a VA examination in November 2009.  The Veteran reported he has limitation in walking because of his spine condition and being shot in right leg and one leg is shorter than the other.  He denied experiencing falls due to his spine condition.  The Veteran complained of stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  He also complained of weakness of the spine, leg and foot.  He reported having bowel problems, erectile dysfunction, and bladder problems.  There has been no treatment.  The Veteran described severe pain which travels to knees, legs and feet.  The Veteran stated the pain can be exacerbated by physical activity, stress, and position in sleep.  It is relieved by rest and by Aleve.  At the time of pain, he can function with medication.  During flare-ups, he experiences functional impairment which is described as having to walk very slowly with severe tingling, weakness, and limitation of motion affecting his ability to stretch knee and leg.  The Veteran denied any incapacitation.  The Veteran stated he is not able to swim, play basketball, or even walk too long.  Upon physical examination, the examiner reported evidence of radiating pain on movement in the right leg.  There was no guarding of movement or weakness, but tenderness was noted.  There was negative straight leg raising on the right and left.  Lasegue's sign was negative.  Range of motion testing showed flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees and right and left rotation to 30 degrees.  There was no pain noted with movement.  There was no additional loss of motion after repetitive motion, but there was additional pain.  There was no evidence of fatigue, weakness, lack of endurance, or incoordination.  The examination revealed no sensory deficits from L1- L5 or S1.  There was no lumbosacral motor weakness.  The right and left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  There were no signs of lumbar IVDS with chronic and permanent nerve root involvement.  X-ray reports showed degenerative arthritis.  The diagnosis was degenerative arthritis of the lumbar spine.  

The Veteran underwent an additional VA examination in October 2010.  The Veteran reported he has limitation in walking because of his spine condition.  He denied any falls.  He complained of stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  He also complained of weakness of the spine, leg and foot.  He denied bowel problems.  He reported erectile dysfunction in relation to the spine condition in that he could not achieve and maintain an erection.  He also reported bladder problems in relation to the spine condition.  He complained of severe constant pain traveling to the knee exacerbated by physical activity and relieved by rest.  At the time of pain he can function with medication.  During flare-ups, he reported functional impairment described as speed is limited, coordination is off, and pain, limitation of motion of the joint including stiffness and difficulty traveling long periods of time in a vehicle.  He denied incapacitation.  The Veteran stated he has decreased sexual activity, can only do small chores around the house, cannot travel out of town, and difficulty interacting with his grandson.  Upon physical examination, the examiner reported evidence of radiating pain on movement described as shooting pain with active movement.  Muscle spasm was present.  There was tenderness and guarding, but guarding did not produce an abnormal gait.  There was no evidence of weakness and muscle tone was normal.  There was negative straight leg raising on the right and left.  There was no ankylosis.  Range of motion testing showed flexion to 40 degrees with pain at 35 degrees, extension to 25 degrees with pain at 20 degrees, right and left lateral flexion to 25 degrees with pain at 20 degrees, right and left lateral rotation to 25 degrees with pain at 20 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Lumbar and sacral spine sensory function was impaired.  There was sensory deficit of the bilateral lateral legs, bilateral back of the thighs, as well as motor weakness of the bilateral hip abduction and right and left knee flexion.  There were signs of lumbar IVDS.  The most likely peripheral nerve is the sciatic nerve.  The examiner reported the IVDS causes bladder dysfunction with no pad needed and erectile dysfunction.  The diagnoses were lumbar IVDS with degenerative disc disease, and the most likely involved peripheral nerve is the sciatic nerve which affects both sides of the body.  The examiner noted complications included bladder dysfunction and erectile dysfunction.  The effect of the condition on the Veteran's daily activities and occupation is pain and difficulty with prolonged standing, walking and climbing stairs.

In a February 2012 private treatment note, the Veteran reported he is unable to bend and stoop.  He also reported he is off balance and cannot swim.  He also stated he cannot perform sex or complete household chores due to chronic degenerative spine disease and knee pain and numbness at the right anterior thigh.  The Veteran reported he takes Aleve every day for pain and he cannot walk for great distances.  The Veteran denied bladder or bowel problems.  The Veteran complained of backache and joint pain at the knee as well as muscle weakness for the past 2 weeks.  He stated he has to hold onto walls when walking to urinate in the morning.  Sensory, strength, and reflex testing were all normal.  

In a June 2012 follow-up, the private treatment provider noted the Veteran underwent an MRI which showed degenerative disc disease and facet arthropathy with varying degrees of central and foraminal stenosis.  The Veteran stated his radicular symptoms were improved with gabapentin; however, he has significant sedation.  He complained of stabbing and aching pain, and pain radiating to the right buttock posterior medial and lateral leg and thigh.  Upon physical examination, the Veteran was noted with mild side bend left posture and tenderness to palpation.  The examiner noted mild right ADF weakness, and normal strength in both lower extremities.  There was lightly decreased sensation of the right leg from knee to ankle, otherwise light touch sensation intact in upper and lower extremities.  The diagnoses were chronic predominantly axial back pain with some radiation to the right posterior lateral buttock thigh and leg, radiculopathy, lumbar spondylosis, degenerative disc disease and lumbar stenosis. 

In a July 2014 private treatment note, the Veteran complained of aching back pain, with the severity as severe.  He reported exacerbating factors are walking and alleviating factors are laying on back.  Upon physical examination, the examiner noted no atrophy and normal sensory examination.  Gait was abnormal, antalgic, with limp.  The diagnoses included low back pain, lumbar stenosis, and possible right L4 radiculopathy.  

The Veteran underwent an additional VA examination in October 2014.  At that time, the Veteran reported he began to experience back pain in the early 2000s and retired as an auto mechanic in 2006.  His back pain level decreased since retiring from mechanic work, which required a lot of repetitive bending, heavy lifting, and stopping.  The Veteran complained of flare-ups described as difficulty bending at the waist when he has back pain.  Range of motion testing showed flexion to 65 degrees with pain at 45 degrees, extension to 25 degrees with pain at 25 degrees, right lateral flexion to 20 degrees with pain at 20 degrees, left lateral flexion to 15 degrees, with pain at 15 degrees, right and left lateral rotation to 20 degrees with pain at 20 degrees.  Upon repetitive use testing, flexion was reported to 70 degrees, extension to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.  Additional function loss included less movement than normal and pain on movement.  There was no evidence of tenderness or atrophy.  The examiner noted guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal spinal contour.  Reflex and sensory examination was normal.  There was no evidence of radiculopathy or other neurologic abnormalities such as bowel or bladder problems.  There was no evidence of IVDS.  The examiner reported the Veteran regularly uses a cane.  The examiner stated the Veteran's back does not impact his ability to work.  The examiner reported contributing factors of pain, weakness, fatigability and/or incoordination but no additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  The diagnoses were degenerative joint disease, lumbar spine and scoliosis. 

During a September 2017 VA examination, the examiner reported diagnoses of degenerative arthritis of the spine, IVDS, and spinal stenosis.  The examiner also reported a diagnosis of right lower extremity radiculopathy.  The Veteran stated he has limitation in walking because of his spine condition.  The examiner reported there is clear evidence of scoliosis on examination with most significant vertebral deviation towards the lumbar area.  The Veteran indicated he is limited to walking 200 yards due to dyspnea and leg, knee, and back pain accompanied with low back pain.  The Veteran stated he had been referred to spine specialist and reported being told in the past he did not need surgery.  The Veteran complained of the following symptoms associated with the spinal condition: stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  In relation to the spine condition, he also complained of weakness of the spine, leg and foot.  He reported experiencing severe constant pain which began 8 months ago located on the lower back.  The pain travels from the lower back to the knee.  The pain can be exacerbated by physical activity and is relieved by rest.  At the time of pain, he can function with medication.  During flare-ups, he experiences limited speed, his coordination is off, and he has pain and limitation of motion such as stiffness and difficulty traveling long periods in a vehicle.  Treatment included physical therapy, medication, and spinal injections.  The Veteran reported with flare-ups he needs to rest frequently.  Functional loss was described as inability to walk for long distances.  Range of motion testing showed flexion to 80 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 25 degrees.  Pain was noted on examination on rest/non-movement.  There was moderate localized tenderness of the lumbar spine.  There was no additional loss of function after three repetitions.  The examiner noted the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or with flare-up.  The examiner reported guarding and muscle spasm resulting in abnormal gait or abnormal spine contour.  Additional factors contributing to disability include less movement than normal, weakened movement, disturbance of locomotion, interference with standing.  The examiner specified that less movement and weakened movement were due to pain, while disturbance of locomotion was due to leg length discrepancy.  Muscle strength testing on both sides was 4/5 at the hip, ankle, and knee.  The examiner noted some muscle atrophy on the left calf and quadriceps.  Reflex examination was hypoactive on the right at the knee and ankle.  Upon sensory examination, the right leg was decreased and the left leg was normal.  The examiner reported moderate constant pain, paresthesias, and numbness of the right lower extremity.  Nerve root was identified as the femoral nerve.  No other neurological abnormalities were noted, to include bladder or bowel problems.  IVDS was noted without periods of bed rest.  The examiner noted the Veteran's lumbar spine disability prevented prolonged standing or walking long distances.  There was no objective pain on non-weight bearing and the examiner noted passive range of motion of the back was not medically appropriate.   

Analysis

The preponderance of the evidence is against the assignment of ratings in excess of 10 percent prior to August 30, 2010 and in excess of 20 percent thereafter for the Veteran's lumbar spine disability based on the General Rating Formula for Disease or Injury of the Spine.  Prior to August 30, 2010, the evidence establishes painful motion with functional forward flexion of the thoracolumbar spine greater than 60 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Starting August 30, 2010, the Veteran continued to complain of pain, but also reported stiffness, fatigue, and spasms.  During this time, the evidence establishes painful motion with functional forward flexion of the thoracolumbar spine greater than 30 degrees; there is no favorable or unfavorable ankylosis of the thoracolumbar spine.

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, given the Veteran's reports of pain and functional loss to include during flare-ups.  Although the October 2014 VA examiner reported additional functional loss and loss of motion upon repetition, the loss did not equate to the criteria for the next higher rating.  Any additional functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and there is no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation due to the service-connected lumbar spine disability.

Although the Veteran does have a diagnosis of IVDS, the Veteran has denied any periods of incapacitation and there is no record of prescribed bed rest by a physician due to the service-connected lumbar spine disability.  As such, the criteria for a higher evaluation under Diagnostic Code 5243 have not been met.

During the November 2009 VA examination, the Veteran complained of pain radiating to his lower extremities, and the VA examiner reported evidence of radiating pain on movement in the right leg.  During the October 2010 VA examination, the examiner reported sensory deficit of the bilateral lateral legs, bilateral back of the thighs, as well as motor weakness of the bilateral hip abduction and right and left knee flexion.  The examiner stated the sciatic nerve affects both sides of the body.  During the September 2017 VA examination, the VA examiner specifically concluded that the Veteran suffered moderate impairment of the femoral nerve in the right lower extremity.  Based upon this, the Board finds that separate 10 percent disability rating should be assigned for mild radiculopathy of the left lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520; a higher evaluation is not in order because there is no evidence of moderate incomplete paralysis of the left lower extremity.  Additionally, a 20 percent evaluation should be assigned for moderate radiculopathy of the right lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520; a higher evaluation is not in order because there is no evidence of severe incomplete paralysis or complete paralysis of the right lower extremity.  

During the October 2010 VA examination, the examiner reported complications of the Veteran's service-connected lumbar spine disability include erectile dysfunction.  Based upon this, the Board finds that separate noncompensable evaluation should be assigned for erectile dysfunction under 38 C.F.R. § 4.115b, Diagnostic Code 7522; a higher evaluation is not in order because there is no evidence of deformity of the penis.  
Moreover, in November 2017 written argument, the Veteran's attorney specifically requested entitlement to SMC based on loss of use of a creative organ.  SMC is warranted if a veteran has suffered either the anatomical loss or the loss of use of one or more creative organs as the result of service-connected disability. 38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).  The VA Adjudication Procedure Manual specifies that an award for SMC based on loss of use of a creative organ in a male Veteran is to be established if loss of erectile power is shown.  The loss of erectile power must be secondary to a service-connected disease process.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section H.4.c.

As the Board has concluded the Veteran has loss of erectile power due to his service-connected lumbar spine disability and is entitled to a separate disability rating for such, the Board finds that entitlement to SMC based on loss of use of a creative organ is also warranted.  38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a). 

The Board recognizes that during the November 2009 and October 2010 VA examinations, the Veteran complained of bladder dysfunction.  Additionally, the October 2012 VA examiner reported the Veteran has bladder dysfunction as a complication of his service-connected lumbar spine disorder.  However, the Board finds the Veteran's complaints are inconsistent with the rest of the VA and private treatment records of records.  The Board notes that at no other time did the Veteran complain of bladder dysfunction.  In fact, in VA progress notes dated in May 2009, September 2014, August 2014, and February 2017, the Veteran specifically denied bladder symptoms.  Additionally, during VA examinations in October 2014 and September 2017, the Veteran denied any bladder symptoms.  The Board concludes that the evidence of record finding no diagnosis of a bladder dysfunction outweighs the evidence of record indicating bladder dysfunction.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of any higher, separate, or staged ratings, under the applicable rating criteria for the Veteran's lumbar spine disability.  However, resolving reasonably doubt in the Veteran's favor, separate disability ratings are warranted for right and left lower extremity radiculopathy and erectile dysfunction.   

III.  TDIU 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to obtain or follow a substantially gainful occupation as a result of service connected disabilities and has a single service-connected disability ratable at 60 percent or more, or two or more service-connected disabilities when one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability or disabilities to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following disabilities will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16(a).

In this case, the Veteran met the schedular requirements for TDIU prior to August 28, 2017.  Although additional disabilities have been service-connected during the appeal period, throughout the entire pertinent period prior to August 28, 2017, the Veteran was service-connected for residuals of a gunshot wound to the right leg, evaluated as 40 percent, residuals of a right femur fracture due to the gunshot wound, rated 20 percent, and a lumbar spine disability, due to the gunshot wound, rated 20 percent.  These ratings combined to 60 percent, and since they were due to a common etiology, i.e., the right leg gunshot wound, they met the criteria as a single disability rated as 60 percent disabling. 

The remaining question is whether these service-connected disabilities have precluded the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

On November 2009 VA examination, the examiner noted the Veteran could not keep up with normal work requirements because he sometimes had to stay in bed until back pain was not severe, since he took medication for the pain and had to sleep it off.  

A February 2012 private treatment record notes that the Veteran was unable to bend and stoop, was off balance, and had to hold onto walls when walking.  The private treatment provider indicated that each of the foregoing limitations was due to his service-connected back and leg disabilities.

In a November 2017 letter, vocational expert M.F. noted that he had examined the Veteran's medical history including records dating back to the November 2009 VA examination.  He noted that the Veteran had worked as a construction worker, which required workers to lift or carry up to 100 pounds and to be standing or walking for 6 hours of an 8-hour workday.  M.F. noted that the 2009 VA examination report made clear that his lumbar spine condition was causing vocationally limiting pain.  He noted that the Veteran's lumbar spine disability caused him to have great difficulty walking and side effects from medications taken for the condition, including drowsiness, sleepiness, and lightheadedness.  M.F. stated that this would have a great effect on his ability to work.  He explained that the severity of the pain the Veteran was experiencing from his back disability and the effects of the medication taken for the disability would make job tasks, concentration, and coordination below what would be needed to maintain employment.  He further noted that even sedentary jobs require individuals to walk or stand for 2 hours of a work day and that the Veteran's limitations from walking due to pain would not allow the Veteran to work.  Thus, he concluded that the Veteran would not be able to work in his former line of work in construction and that he could not engage in sedentary work either.  He opined based on his experience as a vocational expert that the Veteran's limitations from his lumbar spine disability would not allow the Veteran to maintain any work in the national economy.   

The Board places great weight of probative value on the November 2017 opinion from M.F. as it reflects a review of the evidence of record prior to August 28, 2017 in reaching its conclusion that the Veteran's lumbar spine disability caused him to be unable to obtain or maintain substantially gainful employment.  It is also provided by a vocational expert with expertise in these matters.  As such, and resolving any reasonable doubt in the Veteran's favor, the Board finds that TDIU is warranted prior to August 28, 2017, and the claim is granted.


ORDER

Entitlement to a disability rating in excess of 10 percent prior to August 30, 2010, and in excess of 20 percent thereafter for pelvic tilt and scoliosis with degenerative joint disease of the lumbar spine is denied.

A separate, initial 10 percent disability rating, but no higher, for mild radiculopathy of the left lower extremity, is granted, subject to the laws and regulations governing payment of monetary benefits.

A separate, initial 20 percent disability rating, but no higher, for moderate radiculopathy of the right lower extremity, is granted, subject to the laws and regulations governing payment of monetary benefits.

A separate, noncompensable disability rating, but no higher, for erectile dysfunction, is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to SMC based on loss of use of a creative organ under 38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a) is granted, subject to the laws and regulations governing payment of monetary benefits.




(CONTINUED ON NEXT PAGE)
Entitlement to TDIU prior to August 28, 2017 is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


